Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 15, 2020 (this
“Amendment”), by and among CAESARS RESORT COLLECTION, LLC, a Delaware limited
liability company (the “Initial Borrower”), the Subsidiary Loan Parties party
hereto, the Lenders party hereto and the Administrative Agent (as defined
below), relating to the Credit Agreement dated as of December 22, 2017 (as
amended, restated, supplemented, waived or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement” and the Existing
Credit Agreement as amended by this Amendment, and as it may be further amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Initial Borrower, the other borrowers party
thereto from time to time, the Lenders party thereto from time to time and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”) and collateral agent for the Secured Parties (together with its
successors and assigns in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, the Initial Borrower has requested that the Lenders party hereto agree
to amend certain provisions of the Existing Credit Agreement subject to, and in
accordance with, the terms and conditions set forth herein; and

WHEREAS, the Lenders party hereto (constituting the Required Revolving Facility
Lenders) and the Administrative Agent are willing, on the terms and subject to
the conditions set forth below, to enter into this Amendment and to consent to
the amendments to the Existing Credit Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT:

SECTION 1.    Defined Terms; References. Capitalized terms used in this
Amendment and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Amendment.

SECTION 2.    Amendments to Section 6.11 of the Credit Agreement. Pursuant to
Section 9.08(b)(viii) of the Existing Credit Agreement, Section 6.11 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“SECTION 6.11.    Financial Performance Covenant.

(a)    With respect to the Revolving Facility only, permit the Senior Secured
Leverage Ratio on the last day of any fiscal quarter (beginning with the fiscal
quarter ended on the last day of the first full fiscal quarter after the Closing
Date, but excluding any fiscal quarter the last day of which occurs either
(i) during a Covenant Suspension Period or (ii) for so long as each and every
Covenant Relief Period Condition shall be satisfied for the duration of the
Covenant Relief Period, (1) if the Covenant Relief Period terminates in
accordance with clause (a) of the definition thereof, before the date of such
termination of the Covenant Relief Period or (2) if the Covenant Relief Period
terminates in accordance with clause (b) of the definition thereof, before
September 30, 2021), solely to the extent that on such date the Testing
Condition is satisfied, to exceed 6.35 to 1.00.



--------------------------------------------------------------------------------

(b)    As used in this Section 6.11, the following terms shall have the
following meanings:

 

  (i)

“Covenant Relief Period” shall mean the period commencing on the First Amendment
Effective Date and ending on the earlier of (a) the date on which the
Administrative Agent receives a Covenant Relief Period Termination Notice from
the Initial Borrower and (b) the date on which the Administrative Agent receives
from the Initial Borrower the Compliance Certificate and the financial
statements delivered pursuant to Section 5.04(b) in respect of the fiscal
quarter ending September 30, 2021 (such earlier date, the “Covenant Relief
Period Termination Date”).

 

  (ii)

“Covenant Relief Period Conditions” shall mean, during the Covenant Relief
Period, the Borrowers:

 

  (1)

shall not permit the aggregate sum of (a) the Unrestricted Cash of the Borrowers
and their Subsidiaries and (b) the aggregate Available Unused Commitments of all
Revolving Facility Lenders (the sum of (a) and (b), the “Borrowers’ Liquidity”)
at any time (commencing on the First Amendment Effective Date and ending on
(i) September 30, 2021 or (ii) if the Covenant Relief Period terminates in
accordance with clause (a) of the definition thereof prior to September 30,
2021, the Covenant Relief Period Termination Date), in each case, to be less
than $200.0 million ($475.0 million from and after the occurrence of a CEOC
Event);

 

  (2)

shall furnish to the Administrative Agent (which will promptly furnish such
certificate to the Revolving Facility Lenders) (commencing with the calendar
month ending June 30, 2020 and ending with (i) the calendar month ending
September 30, 2021 or (ii) if the Covenant Relief Period terminates in
accordance with clause (a) of the definition thereof prior to September 30,
2021, the last calendar month ending before the Covenant Relief Period
Termination Date) a certificate of a Responsible Officer of the Initial Borrower
(each, a “Minimum Liquidity Certificate”) setting forth in reasonable detail the
computations necessary (as determined in good faith by the Initial Borrower) to
determine whether the Borrowers and their Subsidiaries are in compliance with
clause (1) of the Covenant Relief Period Conditions as of the last day of each
calendar month within ten (10) days after the last day of each such calendar
month; provided that if during any week during such period the Borrowers’
Liquidity is less than $300.00 million ($575.0 million from and after the
occurrence of a CEOC Event), the Initial Borrower shall furnish to the
Administrative Agent (which will promptly furnish such certificate to the
Revolving Facility Lenders) a Minimum Liquidity Certificate as of the Friday of
such week (and as of Friday of each succeeding week until the Borrower’s
Liquidity as certified in any Minimum Liquidity Certificate delivered pursuant
to this clause (2) is greater than or equal to $300.0 million ($575.0 million
from and after the occurrence of a CEOC Event)) no later than Friday of the
following week; and

 

  (3)

shall not, and shall not permit any of its Subsidiaries to, make any Investments
pursuant to Sections 6.04(s), 6.04(ff) or 6.04(hh) (commencing on the First
Amendment Effective Date and ending on the Covenant Relief Period Termination
Date).

 

2



--------------------------------------------------------------------------------

  (iii)

“Covenant Relief Period Termination Date” shall have the meaning assigned to
such term in the definition of “Covenant Relief Period.”

 

  (iv)

“Covenant Relief Period Termination Notice” shall mean a certificate of a
Responsible Officer of the Initial Borrower that is delivered to the
Administrative Agent stating that the Initial Borrower irrevocably elects to
terminate the Covenant Relief Period effective as of the date on which the
Administrative Agent receives such Covenant Relief Period Termination Notice.

 

  (v)

“First Amendment Effective Date” shall mean June 15, 2020.

(c)    Notwithstanding anything to the contrary contained herein, to the extent
every Covenant Relief Period Condition was satisfied for the duration of the
Covenant Relief Period, for purposes of determining compliance with the
Financial Performance Covenant:

 

  (i)

If the Covenant Relief Period terminates pursuant to clause (a) of the
definition thereof, then, if elected by the Initial Borrower, (i) EBITDA for the
period of four fiscal quarters ending on the last day of the first fiscal
quarter ending after such termination of the Covenant Relief Period (the
“Initial Test Period”) shall be deemed to be EBITDA for the last fiscal quarter
of the Initial Test Period multiplied by 4, (ii) EBITDA for the first Test
Period ending after the Initial Test Period (the “Second Test Period”) shall be
deemed to be EBITDA for the last two fiscal quarters of the Second Test Period
multiplied by 2 and (iii) EBITDA for the second Test Period ending after the
Initial Test Period (the “Third Test Period”) shall be deemed to be EBITDA for
the last three fiscal quarters of the Third Test Period multiplied by 4/3.

 

  (ii)

If the Covenant Relief Period terminates in accordance with clause (b) of the
definition thereof, then, if elected by the Initial Borrower, (i) EBITDA for the
Test Period ending September 30, 2021 shall be deemed to be EBITDA for the
fiscal quarter ending September 30, 2021 multiplied by 4, (ii) EBITDA for the
Test Period ending December 31, 2021 shall be deemed to be EBITDA for the fiscal
quarters ending September 30, 2021 and December 31, 2021 multiplied by 2 and
(iii) EBITDA for the Test Period ending March 31, 2022 shall be deemed to be
EBITDA for the fiscal quarters ending September 30, 2021, December 31, 2021 and
March 31, 2022 multiplied by 4/3.”

SECTION 3.    Modification of Section 4.01 of the Credit Agreement. Pursuant to
Section 9.08(b)(viii) of the Existing Credit Agreement, the Required Revolving
Facility Lenders hereby agree that for purposes of determining compliance with
Section 4.01 of the Credit Agreement in connection with any Borrowing of
Revolving Facility Loans or any L/C Credit Extension during the Covenant Relief
Period, clause (a) of the definition of “Material Adverse Effect” shall not
include effects, events, occurrences, facts, conditions or changes arising out
of or resulting from the COVID-19 public health emergency.

 

3



--------------------------------------------------------------------------------

SECTION 4.    Representations of the Initial Borrower. The Initial Borrower
represents and warrants that:

(a)    the Initial Borrower and each of the Material Subsidiaries (i) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (iii) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (iv) has the power and authority to execute, deliver and
perform its obligations under this Amendment;

(b) the execution, delivery and performance by the Initial Borrower and each of
the Subsidiary Loan Parties of this Amendment (i) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by the Initial Borrower and such Subsidiary Loan Parties
and (ii) will not (A) violate (1) any provision of law (including Gaming Laws),
statute, rule or regulation applicable to the Initial Borrower or any such
Subsidiary Loan Party, (2) any provision of the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements or by-laws) of the Initial
Borrower or any such Subsidiary Loan Party, (3) any applicable order of any
court or any rule, regulation or order of any Governmental Authority applicable
to the Initial Borrower or any such Subsidiary Loan Party or (4) any provision
of any indenture, certificate of designation for preferred stock, agreement or
other instrument to which the Initial Borrower or any such Subsidiary Loan Party
is a party or by which any of them or any of their property is or may be bound,
(B) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (A)
or (B) of this Section 4(b)(ii), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (C) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Initial Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens;

(c)    this Amendment has been duly executed and delivered by the Initial
Borrower and each of the Subsidiary Loan Parties and constitutes a legal, valid
and binding obligation of such Loan Party enforceable against each such Loan
Party in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing and
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in, and Indebtedness issued by, Foreign Subsidiaries that are not Loan
Parties; and

(d) no Default or Event of Default is continuing on and as of the Effective Date
after giving effect hereto.

 

4



--------------------------------------------------------------------------------

SECTION 5.    Conditions. This Amendment shall become effective as of the first
date (the “Effective Date”) when each of the following conditions shall have
been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, Lenders constituting the Required Revolving Facility Lenders, and
the Administrative Agent (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment;

(b)    the representations and warranties set forth in Section 4 above shall be
true and correct as of the date hereof;

(c)    the aggregate sum of (a) the Unrestricted Cash of the Borrowers and their
Subsidiaries and (b) the aggregate Available Unused Commitments of all Revolving
Facility Lenders as of the Effective Date is not less than $200.0 million; and

(d)    any fees and reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP) owing
by the Borrower to the Administrative Agent and invoiced at least three
(3) Business Days prior to the date hereof shall have been paid in full.

SECTION 6.    Governing Law; Etc.

(a)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 7.    Confirmation of Guaranties and Security Interests. By signing this
Amendment, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified hereby and the other Loan
Documents (i) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Collateral Agreement and the other Loan
Documents and (ii) constitute Loan Obligations and (b) notwithstanding the
effectiveness of the terms hereof, the Collateral Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects after giving effect to the extension of
credit contemplated herein. Each Loan Party ratifies and confirms its prior
grant and the validity of all Liens granted, conveyed, or assigned to any Agent
by such Person pursuant to each Loan Document to which it is a party with all
such Liens continuing in full force and effect after giving effect to this
Amendment, and such Liens are not released or reduced hereby, and continue to
secure full payment and performance of the Loan Obligations as increased hereby.

SECTION 8.    Reference to and Effect on the Loan Documents.

(a)    On and after the Effective Date, each reference in the Credit Agreement
to “hereunder”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Amendment.

 

5



--------------------------------------------------------------------------------

(b)    From and after the Effective Date, this Amendment shall be a Loan
Document under the Credit Agreement for all purposes of the Credit Agreement.

SECTION 9.    Counterparts. This Amendment may be executed in counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by facsimile transmission or electronic
mail (or other electronic transmission pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Amendment and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. Each of the
parties represents and warrants to the other parties that it has the corporate
capacity and authority to execute this Amendment through electronic means and
there are no restrictions for doing so in that party’s constitutive documents.

SECTION 10.     Miscellaneous. The Initial Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Amendment and the transactions contemplated hereby. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

CAESARS RESORT COLLECTION, LLC, as Initial Borrower By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

3535 LV NEWCO, LLC CENTAUR ACQUISITION, LLC CENTAUR COLORADO, LLC CENTAUR
HOLDINGS, LLC CORNER INVESTMENT COMPANY, LLC CRC FINCO, INC. EASTSIDE CONVENTION
CENTER, LLC HOOSIER PARK, LLC HP DINING & ENTERTAINMENT, LLC HP DINING &
ENTERTAINMENT II, LLC JAZZ CASINO COMPANY, L.L.C. JCC FULTON DEVELOPMENT, L.L.C.
JCC HOLDING COMPANY II LLC NEW CENTAUR, LLC PARBALL NEWCO, LLC PHWLV, LLC By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Chief Financial Officer and Treasurer CAESARS
GROWTH BALLY’S LV, LLC CAESARS GROWTH CROMWELL, LLC CAESARS GROWTH HARRAH’S NEW
ORLEANS, LLC CAESARS GROWTH PH FEE, LLC CAESARS GROWTH PH, LLC CAESARS GROWTH
QUAD, LLC By: CAESARS RESORT COLLECTION, LLC its sole member By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

AC CONFERENCE HOLDCO., LLC AC CONFERENCE NEWCO., LLC CAESARS LINQ, LLC CAESARS
OCTAVIUS, LLC FLAMINGO LAS VEGAS OPERATING COMPANY, LLC HARRAH’S ATLANTIC CITY
OPERATING COMPANY, LLC HARRAH’S ATLANTIC CITY PROPCO, LLC HARRAH’S LAS VEGAS,
LLC HARRAH’S LAUGHLIN, LLC OCTAVIUS/LINQ INTERMEDIATE HOLDING, LLC PARIS LAS
VEGAS OPERATING COMPANY, LLC RIO PROPERTIES, LLC By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Treasurer LAUNDRY NEWCO, LLC By: CAESARS GROWTH
LAUNDRY, LLC its sole member By: CAESARS RESORT COLLECTION, LLC its sole member
By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Chief Financial Officer and Treasurer VEGAS
DEVELOPMENT LAND OWNER LLC By: EASTSIDE CONVENTION CENTER, LLC its sole member
By: CAESARS RESORT COLLECTION, LLC its sole member By:  

/s/ Eric Hession

Name:   Eric Hession Title:   Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, held by such Lender on the Effective Date for the Amendment, and
authorizes and directs the Administrative Agent to consent to and execute this
Amendment:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Facility Lender and an
L/C Issuer By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, held by such Lender on the Effective Date for the Amendment, and
authorizes and directs the Administrative Agent to consent to and execute this
Amendment:

 

UBS AG STAMFORD BRANCH, as a Revolving Facility Lender By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director If a second signature is necessary: By:
 

/s/ Anthony Joseph

Name:   Anthony Joseph Title:   Associate Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, held by such Lender on the Effective Date for the Amendment, and
authorizes and directs the Administrative Agent to consent to and execute this
Amendment:

 

BANK OF AMERICA, N.A., as a Revolving Facility Lender and an L/C Issuer By:  

/s/ Brian D. Corum

Name:   Brian D. Corum Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, and to retaining 100% of the commitments and outstanding principal
amount of the Revolving Facility Loans, Revolving Facility Commitments and
Letter of Credit Commitments, as applicable, in each case held by such Lender on
the Effective Date for the Amendment and authorizes and directs the
Administrative Agent to consent to and execute this Amendment:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Facility Lender and an L/C
Issuer By:  

/s/ Yumi Okabe

Name:   Yumi Okabe Title:   Vice President If a second signature is necessary:
By:  

/s/ Suzan Onal

Name:   Suzan Onal Title:   Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, held by such Lender on the Effective Date for the Amendment, and
authorizes and directs the Administrative Agent to consent to and execute this
Amendment:

 

GOLDMAN SACHS BANK USA, as a Revolving Facility Lender and an L/C Issuer By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, and to retaining 100% of the commitments and outstanding principal
amount of the Revolving Facility Loans, Revolving Facility Commitments and
Letter of Credit Commitments, as applicable, in each case held by such Lender on
the Effective Date for the Amendment and authorizes and directs the
Administrative Agent to consent to and execute this Amendment:

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Facility Lender and an L/C
Issuer By:  

/s/ Jake Dowden

Name:   Jake Dowden Title:   Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, held by such Lender on the Effective Date for the Amendment, and
authorizes and directs the Administrative Agent to consent to and execute this
Amendment:

 

TRUIST BANK, as a Revolving Facility Lender and an L/C Issuer By:  

/s/ Ben Cumming

Name:   Ben Cumming Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment with respect to 100% of
the commitments and outstanding principal amount of the Revolving Facility
Loans, Revolving Facility Commitments and Letter of Credit Commitments, as
applicable, and to retaining 100% of the commitments and outstanding principal
amount of the Revolving Facility Loans, Revolving Facility Commitments and
Letter of Credit Commitments, as applicable, in each case held by such Lender on
the Effective Date for the Amendment and authorizes and directs the
Administrative Agent to consent to and execute this Amendment:

 

WELLS FARGO BANK, N.A., as a Revolving Facility Lender and an L/C Issuer By:  

/s/ Kelly Walsh

Name:   Kelly Walsh Title:   Senior Vice President

 

[Signature Page to First Amendment]